Citation Nr: 0008627	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 27, 1995, 
for an increase in special monthly compensation, including 
the issue of whether a February 1973 rating decision was 
clearly and unmistakably erroneous in denying entitlement to 
special monthly compensation in excess of that specified in 
38 U.S.C.A. § 1114(k) (West 1991) (formerly 38 U.S.C. 
§ 314(k) (1970)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1969 to December 
1970.  These matters come to the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted special monthly 
compensation for the loss of use of both hands pursuant to 
38 U.S.C.A. § 1114(m) and increased the special monthly 
compensation to the next higher level, payable at the rate 
specified in 38 U.S.C.A. § 1114(n), based on additional 
service-connected disabilities rated as 100 percent or more 
disabling.  The RO established the effective date for the 
increase in the special monthly compensation as August 9, 
1996.  The veteran perfected an appeal of that decision in 
terms of the RO's failure to grant special monthly 
compensation at the higher rate payable pursuant to 
38 U.S.C.A. § 1114(o), and the effective date established for 
the increase in special monthly compensation.

In an August 1997 rating decision the RO revised the 
effective date for the increase in special monthly 
compensation to October 27, 1995.  The veteran contends that 
he is entitled to an effective date in 1972 for the increase 
in the special monthly compensation.  The Board finds, 
therefore, that the issue of the effective date for the 
increase in the special monthly compensation remains in 
contention.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(a claim remains in controversy if less than the maximum 
benefit is awarded).

The veteran's appeals were previously before the Board in 
March 1999, at which time the Board denied entitlement to 
special monthly compensation at the higher rate payable 
pursuant to 38 U.S.C.A. § 1114(o), and denied entitlement to 
an effective date prior to October 27, 1995, for the grant of 
special monthly compensation at the rate specified in 
38 U.S.C.A. § 1114(n).  The veteran appealed the Board's 
March 1999 denial of increased special monthly compensation 
to the Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) and, as the result of a 
stipulated agreement between the parties, in an October 1999 
order the Court dismissed the appeal.

In the March 1999 decision the Board also remanded to the RO 
the issue of entitlement to an effective date prior to 
October 27, 1995, for the grant of special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(s).  In a November 1999 supplemental statement of the 
case the RO found that a February 1973 rating decision was 
not clearly and unmistakably erroneous in denying entitlement 
to special monthly compensation in excess of that payable 
pursuant to 38 U.S.C.A. § 1114(k), and denied entitlement to 
special monthly compensation at the rate payable pursuant to 
38 U.S.C.A. § 1114(s) effective January 1, 1972.  The issue 
of the veteran's entitlement to an effective date prior to 
October 27, 1995, for an increase in special monthly 
compensation beyond that payable pursuant to 38 U.S.C.A. 
§ 1114(k) has been returned to the Board.


FINDINGS OF FACT

1.  In December 1970 the veteran submitted a claim for VA 
compensation for all of the burn residuals resulting from a 
May 1970 in-service injury, and that claim remained pending 
until February 1974.

2.  In a February 1973 rating decision the RO assigned a 
70 percent disability rating for loss of use of the right 
hand; a 50 percent rating for severe burns of the face, 
eyelids, and ears; a 40 percent rating for burns of the left 
hand; a 10 percent rating for defective vision due to burns; 
and a noncompensable rating for burn scars to the left axilla 
and thorax; and granted entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(k) for the loss 
of use of the right hand.  The February 1973 rating decision 
did not become final.

3.  In a February 1974 rating decision the RO denied 
entitlement to special monthly compensation at the rate 
payable pursuant to 38 U.S.C.A. § 1114(s) for having a single 
disability rated at 100 percent and additional disabilities 
independently ratable at 60 percent.

4.  The February 1974 rating decision was clearly and 
unmistakably erroneous in failing to establish service 
connection and assign a 40 percent rating for third degree 
burns to the back and thorax, a 40 percent rating for burn 
scars to the left arm, a 40 percent rating for burn scars to 
the right arm, and a 30 percent rating for third degree burn 
scars to the left thigh, with all ratings effective January 
1, 1972.

5.  In accordance with the law in effect in February 1973, 
the combined disability ratings for the right and left upper 
extremities constitute a single service-connected disability 
rated at 100 percent, and the additional disabilities of the 
head and face, back and thorax, and left thigh are 
independently ratable at 60 percent or more.

6.  The February 1973 rating decision was clearly and 
unmistakably erroneous in failing to grant entitlement to 
special monthly compensation at the rate payable pursuant to 
38 U.S.C.A. § 1114(s) for having a single service-connected 
disability rated at 100 percent and additional service-
connected disabilities independently ratable at 60 percent.


CONCLUSION OF LAW

The veteran is entitled to an effective date of January 1, 
1972, for the grant of special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(s) (formerly 38 U.S.C.A. § 314(s)) for 
having a single service-connected disability rated at 
100 percent and additional service-connected disabilities 
independently ratable at 60 percent.  38 U.S.C. § 4005(c) 
(1970), 38 U.S.C.A. §§ 5109A, 5110(a) and (b) (West 1991); 
38 C.F.R. §§ 4.16, 19.153 (1972), 38 C.F.R. § 3.400(k) 
(1999); Veterans' Benefit Administration Manual M21-1, 
Paragraph 50.38 (June 25, 1965).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in May 1970 
he was injured in a helicopter crash, resulting in second and 
third degree burns with 55 percent skin loss over his body.  
He had second degree burns on the face, anterior neck, both 
upper and lower extremities, and the posterior thorax.  The 
burns to the arms, chest, back and face were characterized as 
severe.  He had third degree burns involving the left 
buttock, the forearms, and both ears.  He also suffered a 
corneal burn to the right eye.  Following the initial injury 
he was hospitalized for 14 months, during which he underwent 
extensive treatment, including multiple skin grafts.  The 
trunk and lower extremities were used as grafting sites.  He 
experienced considerable weight loss and muscle wasting, and 
was noted to have severe contractures in the fingers of both 
hands, stiffening in the wrists and elbows of both arms, 
facial deformities secondary to scar formation, cartilagineus 
tissue loss in the ears, and contractures of the scars about 
the mouth and eyes.

The veteran claimed entitlement to VA compensation for the 
residuals of the May 1970 accident in December 1970.  
Examination in May 1971 revealed that parts of both external 
ears were missing, and that he had alopecia, flexion 
contractures of the 4th and 5th digits on the left hand, 
flexion contracture of the 3rd digit on the right hand, a 
flexion contracture of the left anterior axilla, a corneal 
burn injury, burn scars over the face and upper body, and 
ectropion of the lower eyelids.

In a June 1971 rating decision the RO granted service 
connection for multiple burns of the face, neck, upper 
extremities, and posterior thorax and alopecia and assigned a 
100 percent pre-stabilization disability rating for the 
disorders pursuant to 38 C.F.R. § 4.28.  

A June 1971 VA hospital summary shows that on admission in 
November 1970 the veteran had healing burns over the face and 
scalp; bilateral lower ectropion; partial absence of the 
auricle, bilateral; burn scars over most of the anterior and 
posterior chest; contractures of both wrists; contracture of 
the left anterior axillary fold; and flexion contractures of 
the four digits of the right hand and the fourth and fifth 
digits of the left hand.  As a result of the burn injuries 
the veteran continued to undergo debridement of the burn 
wounds and skin grafts to the arms, the legs, the scalp, the 
left shoulder, and the chest.  He also had release of the 
contractures of the 2nd, 3rd, 4th, and 5th digits of the right 
hand and release of the ectropion of both lower eyelids.  On 
discharge from the hospital he was scheduled for additional 
surgeries to release contractures of the 4th and 5th digits on 
the left hand, reconstruction of the commissure of the mouth, 
and release of the contracture of the left shoulder.

A VA examination of the right hand in October 1971 revealed 
flexion contractures in the fingers of the right hand, with 
movement of the metacarpophalangeal (MCP) joints to 
90 degrees, movement of the proximal interphalangeal (PIP) 
joints to 20 degrees, and ankylosis of the distal 
interphalangeal (DIP) joints at 90 degrees.  There was also 
severe flattening of the muscles in the palm of the right 
hand so that the right hand resembled an "ape" hand, with 
55 percent of the right hand covered by a skin graft.  The 
thumb could be extended to 30 degrees and abducted to 
40 degrees.

Examination of the left hand showed that the PIP joint of the 
left little finger was fixed at 95 degrees of flexion and the 
PIP joint of the left ring finger was fixed at 130 degrees of 
flexion.  The DIP joints of the left little and ring fingers 
were fixed at 85 and 60 degrees, respectively.  The motion of 
the thumb was limited to zero degrees of extension and 
20 degrees of abduction.  No abnormalities of the left index 
and middle fingers were noted.  Skin grafts covered 
50 percent of the left hand, and the left hand also appeared 
as an "ape" hand, due to the absence of the muscles in the 
palm of the hand.

Scarring across the left anterior chest and axilla to the 
left arm resulted in the left shoulder being fixed at 
150 degrees of abduction, with no further movement possible.  
The veteran also had marked burn contractures of the entire 
face, residual scarring over the cornea of the right eye, 
moderate ectropion of both lower eyelids, partial absence of 
both external ears, and visual acuity of 20/40 in the right 
eye and 20/20 in the left eye.  The ophthalmology examiner 
characterized the visual deficit due to the corneal scarring 
as moderate to marked, and marked cosmetic disability due to 
the damage to the eyelids.

In a December 1971 rating decision the RO terminated the 
100 percent pre-stabilization rating and granted service 
connection and separate disability ratings for the following: 
severe burns of the face, eyelids, and ears, rated as 
50 percent disabling; residuals of third-degree burns of the 
right hand, rated as 50 percent disabling; residuals of burns 
of the left hand, rated as 20 percent disabling; defective 
vision due to burns, rated as 10 percent disabling; and 
residuals of burns to the left axilla and left thorax, rated 
as noncompensable.  The veteran was also granted a total 
disability rating based on individual unemployability.  The 
RO determined that the veteran had not lost the use of any 
extremity or his vision, and denied entitlement to special 
monthly compensation and an automobile allowance.

The veteran appealed the denial of entitlement to an 
automobile allowance, and was provided an additional 
examination in February 1973.  The report of the February 
1973 VA examination shows that he reported having pain and a 
loss of dexterity in his fingers in cold weather, and that 
his knees ached if he walked a long distance.  He indicated 
that he could bend only the MCP joints in the right hand, and 
that the little and ring fingers on the left hand were 
frozen.  He reported having limited movement of the thumb on 
the left hand.  He also reported that he was able to drive a 
car and that he could button his clothing, but that he was 
unable to carry a suitcase because he lacked the strength and 
could not hold onto the handle with either hand.  

On examination, he was able to walk without difficulty.  The 
examiner noted that he had extensive healed scars with 
disfigurement resulting from the burns involving the face, 
the upper extremities, the trunk, and, to a lesser extent, 
the lower extremities.  The examiner provided photographs 
documenting the extent of the scarring.  Those photographs 
show that the scarring on the right upper extremity extended 
from the fingers to the right axilla, including the entire 
circumference of the upper extremity, and that the scarring 
on the left upper extremity extended from the fingers to the 
upper part of the left shoulder and included the entire 
circumference of the left arm.  In addition, the veteran had 
scarring over the left third of the back, from shoulder to 
waist, extending around the left side, and including the left 
side of the abdomen from the nipple to the waist, 
approximately one-fourth the area of the abdomen and chest.  
The burn scars covered the front and sides of the neck and 
throat, the entire face, and the front part of the scalp.  
Parts of both external ears were missing, and he had 
noticeable deformity of the mouth, nose, and both eyes.  He 
also had a burn scar covering half the anterior portion of 
the left thigh from the groin to the knee, and what appears 
to be skin graft scars on one-third the anterior portion of 
the left thigh.

The examiner found that the veteran had essentially free 
motion in the wrists, the forearms, the elbows, and the 
shoulders.  Examination of the lower extremities revealed 
full movement of the knee joints, with no instability, and 
some atrophy of the left thigh.  

Examination of the right hand revealed free motion at the MCP 
joints and the interphalangeal joint of the thumb.  The DIP 
and PIP joints of all the fingers of the right hand were 
ankylosed at varying degrees of flexion, including 90 degrees 
of ankylosis of the DIP joints of the index, middle, and ring 
fingers.  The veteran could oppose the tip of the thumb to 
the tips of the fingers, but lacked free abduction of the 
thumb.  He was unable to make a fist with the right hand, and 
on flexion the fingers lacked one inch of reaching the palm.  
The grip strength in the right hand was described as quite 
weak, with generalized atrophy of the muscles of the hand.

Examination of the left hand showed a prominent deformity of 
the thumb, with the musculature at the thenar eminence 
essentially missing, residual scarring, subluxation of the 
MCP joint, and very limited motion of the thumb.  The 
function of the index and middle fingers was described as 
good, with practically free motion, but the ring and little 
fingers were ankylosed in complete flexion and without 
function.  The palm was also prominently atrophied, including 
the hypothenar eminence and the thenar musculature.

In a February 1973 rating decision the RO increased the 
disability rating for the right hand from 50 to 70 percent 
and increased the disability rating for the left hand from 20 
to 40 percent.  In addition, the RO determined that the 
veteran had lost the use of the right hand, and special 
monthly compensation was granted at the rate payable pursuant 
to 38 U.S.C.A. § 1114(k) for the loss of use of one hand.  
The increased ratings and the special monthly compensation 
were effective January 1, 1972, on termination of the 
100 percent pre-stabilization rating previously assigned in 
accordance with 38 C.F.R. § 4.28.  The RO also granted an 
automobile allowance, based on the permanent loss of use of 
the right hand.  

In March 1973 the RO notified the veteran that his request 
for an automobile allowance had been approved, but did not 
notify him of the increased ratings or the special monthly 
compensation.  

A January 1974 VA medical report, which was prepared in 
conjunction with the veteran's claim of entitlement to 
special monthly compensation, indicates that he lacked grip 
strength and fine motor movement in the hands, but that he 
was able to feed, bathe, and clothe himself, with no arm 
limitations.  He complained of pain in the knees and had 
scars on the lower extremities, but he had full movement of 
the joints and normal weight bearing and balance.  The 
examiner found no limitations in the veteran's ability to 
perform self-care or to ambulate.  

Based on this evidence, in a February 1974 rating decision 
the RO denied entitlement to special monthly compensation 
based on the need for regular aid and attendance, for being 
housebound, or for having one permanent disability rated at 
100 percent and additional disabilities rated at 60 percent.  
The veteran submitted a notice of disagreement with this 
decision in April 1974, and in July 1974 he asserted that he 
was entitled to the rate specified in 38 U.S.C.A. § 1114(s) 
because the scars on his legs had not yet been rated.

The report of a September 1974 examination shows that he 
complained of pain and difficulty walking due to skin 
grafting about both hips and both knees.  Examination 
revealed that the areas of the legs from the knees to the 
ankles were free of burns, but that the areas had been used 
as donor skin sites.  Areas over the patellae of both knees 
and the anterior-lateral aspect of both thighs had been skin 
grafted, and undamaged areas of the thighs had also been used 
as skin donor sites.  The range of motion of the hips and 
knees was described as good, with pain at the extremes of 
motion.  Examination of the left hand showed the deformities 
that have been previously described.  The examiner also 
provided photographs of the left hand and both lower 
extremities.  Those photographs document the presence of 
scarring over the entire anterior surface of both thighs and 
both knees.

In a November 1974 rating decision the RO granted service 
connection for burn scars of the right and left lower 
extremities, and assigned 10 percent ratings for each 
extremity.  The RO also confirmed the denial of special 
monthly compensation.  The RO issued a statement of the case 
to the veteran in November 1974, but he did not file a 
substantive appeal in response to the statement of the case, 
and the February 1974 and November 1974 decisions in which 
special monthly compensation was denied became final.

In August 1992 the veteran claimed entitlement to service 
connection for orthopedic problems, which he claimed resulted 
from the burn scars.  Following additional VA examinations, 
in a June 1993 rating decision the RO granted service 
connection for partial ankylosis of the left and right 
shoulders, each rated as 10 percent disabling, effective in 
August 1992. 

In October 1995 the veteran claimed entitlement to service 
connection for a bilateral elbow disorder, and claimed 
increased ratings for the scars on his arms, back, left leg, 
and left thigh.  Following an additional examination, in a 
March 1996 rating decision the RO granted service connection 
for burn scars on the back, and assigned a 20 percent rating 
for the disorder; granted service connection for burn scars 
of the bilateral arms, and assigned a 10 percent rating for 
each arm; and granted service connection for burn scars of 
the bilateral knees, rated as noncompensable.

In a May 1996 statement the veteran expressed disagreement 
with the March 1996 decision.

In a June 1996 medical report the veteran's VA physician 
provided a detailed description and drawings of the burn 
scars resulting from the in-service injury.  He provided an 
estimate of the areas of coverage on the left and right 
hands, the left and right upper arms, the left and right 
forearms, the anterior and posterior neck, the left chest, 
the left side of the back, the right side of the back, the 
left anterior thigh, the left knee, the right knee, and the 
right posterior calf.

In a July 1996 rating decision the RO increased the rate of 
special monthly compensation to the level payable for a 
veteran with one disability rated as totally disabling and 
having additional disabilities that were rated as 60 percent 
or more disabling, in accordance with 38 U.S.C.A. § 1114(s).  
The increase in the special monthly compensation was based on 
an opinion from the VA General Counsel in February 1994 
holding that a total disability rating based on individual 
unemployability should be considered a 100 percent disability 
rating for the purposes of 38 U.S.C.A. § 1114(s).  VAOPGCPREC 
2-94.  The effective date of the grant of special monthly 
compensation was in October 1994, one year prior to the 
veteran's October 1995 claim for an increased rating.  
38 C.F.R. § 3.114.

In August 1996 the veteran claimed entitlement to an increase 
in the rate of special monthly compensation based on the loss 
of use of the left hand.  In a September 1996 rating 
decision, based on an August 1996 medical report, the RO 
determined that the veteran had lost the use of the left 
hand, as well as the previously-adjudicated right hand, and 
increased the disability rating for the combined loss of use 
of both hands to 100 percent.  The RO also increased the rate 
of special monthly compensation to the level for the loss of 
use of both upper extremities, below the elbow level, 
pursuant to 38 U.S.C.A. § 1114(m), with an additional 
intermediate increase in the special monthly compensation for 
having additional disabilities rated as 50 percent disabling 
in accordance with 38 C.F.R. § 3.350(f)(3).  The effective 
date of the increased rating and increase in the special 
monthly compensation was in August 1996.  Adjudication of the 
issue of increased disability ratings for the burn scars on 
the remainder of the veteran's body, which he contended 
should be rated higher, was deferred pending an additional VA 
examination.

Following the September 1996 rating decision and notice to 
the veteran, in September 1996 he withdrew his appeal of the 
March 1996 rating decision.

The veteran was provided a VA examination in October 1996 for 
the purpose of documenting the extent and severity of the 
burn scars.  In conjunction with the examination he 
complained of facial disfigurement, pain and stiffness in his 
elbows and knees, muscle spasms in the back and neck, and a 
loss of manual dexterity.  The examiner documented the extent 
of the third-degree scarring on the head, neck, chest, back, 
and extremities, covering 65 percent of his body area.  The 
examiner also provided photographs documenting the extent and 
severity of the scarring.  With the exception of a more 
detailed photograph documenting the extent of the scarring on 
the right thigh, right side of the chest and abdomen, and the 
back of the neck, those photographs are essentially identical 
to the photographs previously provided.

In a December 1996 rating decision the RO increased the 
disability rating for severe burns of the face, eyelids, and 
ears from 50 to 80 percent; increased the rating for severe 
burns of the back and thorax from 20 to 30 percent; and 
increased the rating for burn scars of the right lower 
extremity from 10 to 30 percent.  The RO also increased the 
special monthly compensation to a full step increase over and 
above the rate payable for the loss of use of both hands, 
payable pursuant to 38 U.S.C.A. § 1114(m), for having 
additional disabilities rated as 100 percent disabling 
pursuant to 38 C.F.R. § 3.350(f)(4).  With the increase 
granted in December 1996, the rate of special monthly 
compensation was determined to be equivalent to the rate 
payable pursuant to 38 U.S.C.A. § 1114(n).  The effective 
date of the increased ratings and the increase in the special 
monthly compensation was in August 1996.  The veteran 
appealed the December 1996 decision.

In his February 1997 notice of disagreement the veteran 
stated that he was entitled to higher disability ratings for 
the burn scars, based on the extent of the scarring 
documented in the VA examinations.  He also claimed that the 
extent of the scarring warranted an increase in his special 
monthly compensation to the maximum rate payable in 
accordance with 38 U.S.C.A. § 1114(o).  He further stated 
that the effective date of the increase in the special 
monthly compensation was incorrect, but he did not indicate 
what effective date he believed to be appropriate.  In his 
March 1997 substantive appeal he made reference only to the 
effective date.

In an August 1997 rating decision, the RO revised the 
effective date for the increase in the special monthly 
compensation payable at the 38 U.S.C.A. § 1114(n) rate from 
August 1996 to October 27, 1995, the date on which the 
veteran initially claimed entitlement to an increased rating.  
In an October 1997 substantive appeal the veteran expressed 
disagreement with the effective date assigned in the August 
1997 rating decision, but he did not define the correct 
effective date.

In a June 1998 rating decision the RO granted service 
connection for post-traumatic stress disorder, rated as 
70 percent disabling; tinnitus, rated as 10 percent 
disabling; limited motion of the right and left elbows, rated 
as 30 and 20 percent disabling, respectively; and increased 
the disability ratings for right and left shoulder ankylosis 
from 10 to 30 and 20 percent, respectively.

In July 1998 statements the veteran continued to disagree 
with the disability ratings assigned for the burn scars to 
each arm, the left knee, the right knee, the lower eye lid 
ectropion, and the neck.  He claimed that the disability 
ratings should be retroactive to 1972 because clear and 
unmistakable error occurred in the prior rating decisions, in 
that the medical evidence showed that he had scars over half 
his body, but that the RO had failed to assign the 
appropriate disability ratings for the burn scars.

In a September 1998 rating decision the RO increased the 
disability ratings for the burn scars to the following areas: 
each arm was increased from 10 to 40 percent; the left thigh 
was increased from 20 to 30 percent; the right knee was 
increased from zero to 10 percent; the left knee was 
increased from zero to 20 percent; and the back and thorax 
were increased from 30 to 40 percent.  The RO also determined 
that clear and unmistakable error had not occurred in the 
February 1973 rating decision for failure to assign the 
proper disability ratings for the burn scars, but established 
an effective date of January 1, 1972, for the increased 
ratings for the burn scars.  The RO found that clear and 
unmistakable error had not occurred because increasing the 
disability ratings for the burn scars would have no impact on 
the combined disability rating, which had been determined to 
be 100 percent since the veteran's separation from service.

During a January 1999 hearing before the undersigned, the 
veteran asserted that the effective date for the previously 
awarded increase in his special monthly compensation should 
be retroactive to 1972 because he had a 100 percent rating 
for loss of use of his hands, and additional disabilities 
rated as 100 percent or more disabling.  

II.  Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a) and (b)(2).  The effective date of service 
connection based on a finding that a prior decision contained 
clear and unmistakable error is the date from which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).  

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1972); now 
codified at 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.105, 
20.1103.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be UN-debatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium); see also Baldwin v. West, 13 Vet. App. 1, 7 
1999) (if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable).

If the veteran fails to identify the specific error or does 
not show, assuming his allegations to be true, that the 
outcome of the case would have been manifestly different, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

According to the regulation in effect in February 1973, 
special monthly compensation was payable at a specified rate 
if the veteran had a single service-connected disability 
rated at 100 percent under regular schedular criteria and he 
had additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily functions.  
38 U.S.C. § 314(s) (1970); 38 C.F.R. § 3.350(i) (1972).

The provisions of the Veterans Benefit Administration Manual 
M21-1 (Manual M21-1) showed that in defining "single 
disability," the provisions of Paragraph No. 16 of the rating 
schedule applied.  The Manual M21-1 also showed that the 
independent 60 percent or more disability was determined 
based on a regular evaluation based on the rating schedule.  
The disabilities of 60 percent or more had to be separate and 
distinct from the single 100 percent disability and had to 
involve separate anatomical segments or bodily systems.  
Although the rating schedule provided that separate 
evaluations be made for each diagnosis relating to a single 
bodily system, when such diagnoses covered a single 
functional entity and were all parts of a common disability, 
they could not be considered as being independently ratable.  
Within these limitations, however, the fact that a 
100 percent disability and an independent 60 percent 
disability resulted from a common etiological agent, such as 
single injury, did not preclude entitlement.  Manual M21-1, 
Paragraph 50.38 (June 25, 1965).  The Court has held that 
substantive rules contained in Manual 
21-1 are binding on VA.  See Montalvo v. Brown, 7 Vet. App. 
312 (1995).

Paragraph 16 of the rating schedule indicated that 
disabilities of one or both upper extremities, one or both 
lower extremities, disabilities resulting from common 
etiology or a single accident, disabilities affecting a 
single body system, or multiple injuries incurred in action 
were considered to be a single disability.  38 C.F.R. § 4.16 
(1972).

III.  Analysis

The Board finds that in his December 1970 application for VA 
compensation the veteran claimed entitlement for all of the 
residuals resulting from the May 1970 helicopter accident.  
The medical evidence of record at that time documented the 
extent of the burn scars, but the RO did not adjudicate all 
of the service-connected injuries.  The Board also finds, 
therefore, that the December 1970 claim remained opened in 
terms of the burn scars for which service connection was 
later established.  See Jones v. West, 12 Vet. App. 98 (1998) 
(an un-adjudicated claim remains pending for the purpose of 
establishing an effective date of entitlement).

Because the veteran was not notified of the ratings assigned 
in the February 1973 rating decision, that decision did not 
become final in terms of the applicable ratings and his 
entitlement to special monthly compensation.  Best v. Brown, 
10 Vet. App. 322 (1997).  The veteran was, however, notified 
of the February 1974 denial of entitlement to an increase in 
the special monthly compensation.  Although he filed a notice 
of disagreement in response to that decision, he did not file 
a substantive appeal following the issuance of the statement 
of the case.  The February 1974 decision is, therefore, 
final.  38 U.S.C. § 4005(c); 38 C.F.R. § 19.153.

The Board finds that the veteran has raised a valid claim of 
clear and unmistakable error in the February 1974 rating 
decision.  He asserted that evidence of the extent of his 
scarring was before the rating agency, but that the 
regulations were not properly applied in granting service 
connection and assigning ratings for all of the documented 
scarring.  Although the grant of service connection and the 
assignment of individual ratings would have no impact on his 
overall disability rating, which was 100 percent, he has 
shown that the outcome of the case would have been manifestly 
different, in that entitlement to special monthly 
compensation based on the provisions of 38 U.S.C. § 314(s) 
would have been warranted had all of his documented injuries 
been properly rated.  Damrel, 6 Vet. App. at 242.

The Board also finds that the scope of the veteran's appeal 
of the effective date assigned for the special monthly 
compensation awarded in December 1996 includes the 
subordinate issue of whether the prior rating decisions in 
which entitlement to special monthly compensation was denied 
were based on clear and unmistakable error.  Although the 
veteran did not specifically raise the issue of clear and 
unmistakable error in his February 1997 notice of 
disagreement, he clarified the scope of his appeal in 
statements submitted in July 1998.  In those statements he 
asserted that he was entitled to an effective date in 1972 
because the prior decisions were clearly and unmistakably 
erroneous.  In the September 1998 rating decision the RO 
expressly addressed the issue of clear and unmistakable error 
in the February 1973 rating decision, and provided the 
veteran the regulation pertaining to clear and unmistakable 
error in the November 1999 supplemental statement of the 
case.  The Board finds, therefore, that it has jurisdiction 
of the issue of whether the prior decisions were based on 
clear and unmistakable error.  See Buckley v. West, 
12 Vet. App. 76 (1998) (the Board has jurisdiction over all 
issues that are appropriately identified from the radix of 
the notice of disagreement); see also Bernard v Brown, 4 Vet. 
App. 384 (1993) (the Board is precluded from considering 
issues not previously addressed by the RO).

The Board further finds that the February 1974 rating 
decision was clearly and unmistakably erroneous for failing 
to grant service connection and assign disability ratings for 
all of the scarring that resulted from the burns incurred in 
the May 1970 helicopter crash.  The medical evidence of 
record when the February 1974 decision was rendered clearly 
showed that in the crash the veteran incurred severe burns to 
the arms, chest, back, face, left buttock, the forearms, and 
both ears.  The trunk and lower extremities were also used as 
grafting sites.  See Crippen v. Brown, 9 Vet. App. 412, 421 
(1996) (the failure to consider highly probative evidence 
violates 38 C.F.R. § 3.303(a), which requires that an 
adjudication be based on all of the evidence of record).

The photographs taken during the February 1973 examination 
documented that the scarring on the right upper extremity 
extended from the fingers to the right axilla, including the 
entire circumference of the upper extremity, and that the 
scarring on the left upper extremity extended from the 
fingers to the upper part of the left shoulder and included 
the entire circumference of the left arm.  In addition the 
veteran had a scar covering the left third of the back, from 
shoulder to waist, extending around the left side, and 
including the left side of the abdomen from the nipple to the 
waist, approximately one-fourth the area of the abdomen and 
chest.  The burn scars covered the front and sides of the 
neck, the entire face, and the front part of the scalp.  
Parts of both external ears were missing, and he had 
noticeable deformity of the mouth, nose, and both eyes.  He 
also had a burn scar covering half the anterior portion of 
the left thigh from the groin to the knee, and what appears 
to be skin graft scars on one-third the anterior portion of 
the left thigh.

The Board notes that the rating criteria for disfiguring 
scars of the head, face, or neck and second and third degree 
burn scars were the same in February 1973 as shown in the 
rating schedule in September 1998.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7802 (1972) and (1998).  In the 
September 1998 rating decision the RO determined that the 
scarring of each arm warranted a 40 percent rating; that the 
scars on the left thigh warranted a 30 percent rating; that 
the scar on the right knee warranted a 10 percent rating; 
that the scar on the left knee warranted a 20 percent rating; 
and that the scarring of the back and thorax supported a 
40 percent rating.  The increased ratings for all of the burn 
scars were made effective January 1, 1972, following the 
termination of the 100 percent pre-stabilization rating 
previously assigned.

In accordance with 38 C.F.R. § 4.16 (1972), for the purpose 
of determining whether the veteran had a "single" disability 
rated at 100 percent, the disabilities of one or both upper 
extremities constituted a "single" disability, including the 
bilateral factor.  The effect of the September 1998 rating 
decision was to establish ratings for the right upper 
extremity of 70 percent for loss of use of the right hand and 
40 percent for the burn scars.  The ratings for the left 
upper extremity are 40 percent for the flexion contractures 
of the hand and 40 percent for the scarring.  After combining 
these percentages pursuant to 38 C.F.R. § 4.25, the bilateral 
factor of 10 percent is applied.  The single combined rating 
for the upper extremities, therefore, is 100 percent.

In addition to the ratings assigned for the upper 
extremities, the evidence of record when the February 1974 
decision was rendered showed that the veteran had scarring of 
the face and head, back, thorax, and both thighs, and that he 
had defective vision.  The head and facial scarring was rated 
as 50 percent disabling and the defective vision was rated as 
10 percent disabling in the February 1973 decision.  In the 
September 1998 rating decision the RO assigned a 40 percent 
rating for the back and thorax scarring, and a 30 percent 
rating for scars on the left thigh.  

The RO in the September 1998 decision also granted service 
connection and assigned ratings for additional disabilities.  
The Board does not find, however, that the evidence of record 
in February 1974 clearly established such entitlement so as 
to have made the February 1974 decision clearly and 
unmistakably erroneous as to those disabilities.  Crippen, 
9 Vet. App. at 421.

As the result of the September 1998 rating decision, the 
combined rating for the disabilities that were documented in 
February 1974 exceeds 60 percent.  The disabilities are 
independently ratable because they pertain to different 
functional entities.  Although they arose from a common 
etiology, that restriction does not apply in determining 
whether the disabilities are independently ratable for the 
purpose of determining whether the veteran has additional 
disabilities rated at 60 percent or more.  Manual M21-1, 
Paragraph 50.38.

The Board finds, therefore, that the evidence clearly shows 
that effective January 1, 1972, the veteran had a "single" 
service-connected disability rated at 100 percent, and 
additional disabilities rated at 60 percent or higher.  
Because there was compelling evidence of record establishing 
that the veteran was entitled to the assigned ratings, the RO 
committed clear and unmistakable error in failing to grant 
service connection and assign the proper ratings.  Crippen, 
9 Vet. App. at 421.  The RO also erred in failing to grant 
special monthly compensation for having a single disability 
rated at 100 percent and additional disabilities 
independently rated at 60 percent.  The Board has determined, 
therefore, that the veteran is entitled to an effective date 
of January 1, 1972, for the grant of special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(s) (formerly 38 U.S.C. § 314(s)).


ORDER

An effective date of January 1, 1972, is awarded for the 
grant of special monthly compensation at the rate payable 
pursuant to 38 U.S.C.A. § 1114(s), subject to the laws and 
regulations pertaining to the payment of monetary benefits.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 
- 20 -


- 20 -


